Defendant-appellant has filed an application for rehearing wherein counsel point out what they consider several errors in our opinion.
The only point raised which we deem worthy of consideration was stated in the application as follows:
"If the court feels that its judgment is correct and does not grant a rehearing on this application, we feel that the judgment in favor of Mr. Baird should be further amended in these respects. Mr. Baird should not have interest on the full amount from date of judicial demand, for in his original petition he only claimed the amount of $210.75 for medical expenses, and though he reserved his right to prove further medical (expenses) in the amount of $1000.00, there was no amendment to the petition, but a stipulation of counsel was filed on February 11, 1948, granting to plaintiffs the right to show expenses in excess of that claimed in the petition.
"In all fairness to the court, we failed to brief this point or refer to it (in) argument."
As stated in our opinion, counsel stipulated on February 11, 1948, that plaintiff, William R. Baird, might "show medical bills and expenses in excess of the amount sued for in the petition without the necessity of amendment, though liability therefor is denied."
Under our holding in the case of Hobbs v. Employers' Liability Assurance Corp., La. App., 188 So. 748, perhaps we would be justified in refusing to entertain the contention made by appellant. However, counsel for appellees have filed an answer to the application for rehearing, in which there is contained the following remittitur as to interest on the award in favor of William R. Baird:
"* * * However, in order to avoid any controversy as to the interest due on the judgment in favor of Mr. William R. Baird, counsel, on behalf of Mr. Baird, is willing to agree to the contention of appellant *Page 375 
with regard to the interest on Mr. Baird's judgment, and therefore, does hereby remit all interest on the judgment in favor of Mr. Baird, except interest on $144.00 from the date of Judicial demand and interest on the remainder of the judgment $3,223.93 from February 11th, 1948."
In accordance with the consent of appellees, we believe that our judgment should be amended to the above extent.
It is ordered that our original decree be amended so as to allow William R. Baird legal interest on $144.00 from judicial demand until paid, and legal interest on $3,223.93 from February 11, 1948, until paid.
The application for the rehearing is refused and, as thus amended, our original decree is made final.
Decree amended rehearing refused.